George Rose Smith, Associate Justice, dissenting. I think it a mistake to say that the case involves an election of remedies; what we are concerned with is whether there has been an election between substantive rights. ‘ ‘ A choice between remedies for an injury must be distinguished from a choice between substantive rights and privileges.” Rest., Contracts, § 381, Comment cl. The cases cited by the majority involve a true election between remedies. For instance, in Belding v. Whittington, 154 Ark. 561, 243 S. W. 808, 26 A. L. R. 107, the vendee in a contract for the sale of land had a choice between a suit for specific performance and an action for damages. It was held that the institution of an action for damages constituted a binding election which precluded the vendee from later bringing suit for specific performance. That is not the situation here at all. In this case the appellees misconstrued the substantive effect of their deed and simply brought their suit upon an erroneous theory of substantive law. Upon discovering their error they were granted permission to amend, which of course was within the chancellor’s discretion even though the case had been submitted for decision. The amendment did not seek an alternative remedy for the original substantive right; it sought to enforce an entirely different substantive right. An illustration will perhaps clarify the distinction I have in mind. A plaintiff may sue upon an insurance policy, alleging that the damage was caused by a flood. As far as I know there is nothing to prevent him from amending his complaint to assert that the loss was caused by windstorm. This is not an election of remedies; it is the assertion of a different cause of action. See Spurr v. Home Ins. Co., 40 Minn. 424, 42 N. W. 206. The majority opinion in the case at bar seems to say that when a plaintiff brings a suit upon a written instrument he is thereby precluded from amending his pleadings to assert a different cause of action based upon a different interpretation of the instrument. If that is the law, counsel must be very cautious in filing suit upon an insurance policy or any other contract, for their right to amend has been taken away. I realize, of course, that there can be a binding election between substantive rights, ordinarily involving an estoppel of some kind. But here there is no estoppel, for even if the appellants can be said to have been misled by the allegations of the complaint, there was certainly no reliance by them that would give rise to an estoppel. It is therefore my view that there was no binding election, and I would affirm the decree.